Citation Nr: 0534359	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  02-12 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to May 
1970 with service in the Republic of Vietnam.  He was awarded 
the Combat Action Ribbon.
This case came before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision rendered by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In June 2004, the Board decided some of the issues on appeal 
and remanded the claim for an increased evaluation for PTSD 
for further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate consideration.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment which more nearly approximates reduced reliability 
and productivity than deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the case at hand, the Board notes that through the 
statement of the case, supplemental statement of the case, 
and various letters from the originating agency to the 
veteran, including letters dated in May 2001 and June 2004, 
the veteran has been informed of the evidence and information 
necessary to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and the evidence that he should submit.  
Additionally, the originating agency has specifically 
requested him to submit all pertinent evidence in his 
possession.  

The record also reflects that the veteran's service medical 
records have been obtained, as have all pertinent post-
service medical records identified by the veteran as 
pertinent to his claim.  In addition, he has been provided 
with examinations to ascertain the severity of his service-
connected PTSD.  Neither the veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.


Evidentiary Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2005) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection for PTSD was granted by rating decision in 
May 1993 as the evidence showed that the veteran had PTSD 
related to his combat experiences in Vietnam.  

In April 2001, the veteran received VA outpatient psychiatric 
treatment.  He reported that memories of the war were more 
difficult to shake.  These memories were more frequent and 
triggered by many things.  He was depressed all of the time.  
The veteran reported difficulties at work and that he had 
been suspended in the past.  His sleep was very poor.  He 
slept up to 6 hours, but had nightmares almost every night.  
His appetite was okay and his mood was depressed and 
discouraged.  The veteran was noted to be overweight with a 
ruddy complexion and an anxious and tense look on his face.  
His speech was fluent and coherent with a normal rate.  
However, his speech became more rapid when he was anxious.  
He had no suicidal or homicidal ideations.  His cognition 
appeared intact superficially, but he reported feeling that 
he was not as sharp as he used to be.  The diagnosis was 
chronic PTSD with a Global Assessment of Functioning (GAF) 
score of 30.  

In May 2001, the veteran filed his claim for an increased 
rating for his service-connected PTSD.  He asserted that the 
symptoms of his PTSD were reoccurring and getting worse.  

In support of his claim, the veteran submitted several 
letters from the United States Postal Service documenting his 
irregular work attendance that resulted in several 
suspensions.  The most recent letter, dated in April 2000, 
notes that the veteran was to be suspended for 14 days.  This 
suspension was based on a review of the veteran's attendance 
records from November 1999 through April 2000 which showed a 
lack of dependability in maintaining his work schedule and an 
inability or unwillingness to meet the requirements of his 
position.  The veteran asserted that his absences were the 
result of stress related to his PTSD.  

In a June 2001 statement, the veteran reported that his PTSD 
symptoms had never abated and had gotten worse.  He had 
painful thoughts of events that he witnessed during the war.  
He also reported that he relived many of the stressful 
events.  He had emotional numbing and feelings of detachment 
or estrangement from others.  He experienced chronic 
interruption, hyperalertness at night, and startle response 
to loud or unusual noises.  His memory was reportedly 
impaired at work and he misplaced things at home.  At the 
slightest thing, he would get very angry.  He drank to ease 
the pain.  His wife had left him.    

In connection with his claim, the veteran was afforded a fee-
basis VA examination in November 2001.  The veteran reported 
that he was hired by the post office a year following his 
discharge from active duty and had worked there ever since.  
He reported frequent thoughts and nightmares of his Vietnam 
experiences.  He also had frequent flashbacks of combat.  He 
tried to keep his composure at functions and his feelings had 
been somewhat numb.  He drank a lot to help him forget his 
Vietnam experiences.  He had no history of psychiatric 
hospitalization, but had one hospitalization for alcohol 
detoxification and rehabilitation.  The veteran was married 
with four children.  

Mental status examination revealed that the veteran was alert 
and oriented in three spheres.  He had no major speech 
disorder.  His thought process was coherent.  He manifested 
some degree of sad mood and low psychomotor activity. He 
complained of some emotional numbness never getting close to 
people.  He also complained of being withdrawn.  He did not 
interact with people and felt that his relationships were 
superficial.  There were no delusions or hallucinations.  
Likewise, there were no suicidal or homicidal thoughts.  
However, he sometimes had passive death wishes with no 
suicidal intention.  His intellectual function and memory 
were average.  PTSD with a GAF of 60 was diagnosed.  The 
examiner noted that the veteran worked full time, manifested 
good hygiene, and performed activities of daily living.  

Pursuant to the prior Remand, the veteran was afforded a VA 
compensation and pension examination in December 2004.  The 
veteran reported that he had been employed by the post office 
for 31 years.  He wanted to leave his job, but would be 
unable to support himself if he retired.  The veteran was 
married and lived with his wife and daughter.  The veteran 
reported severe discord with his wife and he felt that this 
life was "falling apart."  He had not been in treatment for 
several years, but had been self-medicating.  He drank brandy 
two or three times a week.  His wife was upset with his 
behavior and had not engaged in any marital activity with him 
for several years.  The veteran continued to live with 
thoughts of his military experience and he reported that he 
constantly experienced high levels of homicidal ideation.  He 
experienced flashbacks, nightmares and had an exaggerated 
startle response.  

The examiner noted that the veteran's thought process was 
coherent.  The veteran was tearful during the examination.  
He complained of emotional numbness and difficulty getting 
close to people.  He reported that he has superficial 
relationships and did not interact with people.  There were 
no delusions or hallucinations.  The veteran reported some 
suicidal ideation and intense homicidal ideation.  He also 
reported that he had intrusive thoughts, nightmares, and 
flashbacks of his war experiences.  He also had strong 
physiological reactivity with heart pounding, tense muscles, 
and sweating.  He had numbing and avoidance.  He tried to 
avoid thoughts and feelings related to his military 
experience.  He had diminished interest, feelings of 
detachment, and feelings of numbness.  He had difficulty 
sleeping and reported anapsychic agitation.  He reported 
difficulty at work.  The veteran did not report any major 
difficulty in performing his work duties, other than his 
attendance problems.  The examiner noted that the veteran had 
a serious drinking problem and displayed a red, ruddy face.  
He weighted over 250 pounds.

PTSD with depressive features was diagnosed and a GAF score 
of 55 was assigned.  The examiner noted that the GAF score 
related to the veteran's psychiatric symptoms, his PTSD, and 
his suicidal and homicidal ideation.  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A 50 percent rating is warranted for PTSD when the disability 
is productive of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent rating.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996) [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging from 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Id.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  Id.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

After a review of the evidence, the Board finds that a 
disability rating in excess of 50 percent is not warranted.  
In this regard, the Board notes that the evidence shows that 
the disability is not manifested by obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or an inability to establish and maintain effective 
relationships.  

While the veteran complained of nightmares, insomnia, and 
irritability, the various examination reports show that he 
was alert and oriented and has coherent thought process.  The 
records reflect that he had occupational difficulty; however, 
he has been able to maintain full-time employment at the post 
office since the early 1970s.  While he has marital 
difficulty, he remains married.  

While a GAF score of 30 was noted during outpatient treatment 
in April 2001, subsequent GAF scores of 60 and 55 were noted 
during comprehensive psychiatric examination in November 2001 
and December 2004.  These recent GAF scores are consistent 
with moderate to serious symptomatology.  

While the veteran's PTSD results in social and occupation 
impairment, the evidence demonstrates that it does not more 
nearly approximate the deficiencies in most areas required 
for a higher rating.  Accordingly, the disability warrants no 
more than a 50 percent rating.  



ORDER

An increased rating for PTSD is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


